Citation Nr: 0431221	
Decision Date: 11/24/04    Archive Date: 11/29/04	

DOCKET NO.  04-14 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for residuals of bilateral 
hilar lymphadenopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1945 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the VARO in 
Milwaukee, Wisconsin, that denied entitlement to the benefit 
sought.

For good cause shown, the representative's motion for advance 
on the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002).  38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
appeal has been obtained, and VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
her claim and the evidence necessary to substantiate her 
claim.

2.  Residuals of bilateral hilar lymphadenopathy have not 
been shown by the probative evidence to be related to 
service.


CONCLUSION OF LAW

The veteran does not have residuals of bilateral hilar 
lymphadenopathy that were incurred in or aggravated by her 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duties to assist and notify claimants about 
the development of their claims.  VA has a duty to notify the 
appellant and her representative of any information and 
evidence needed to substantiate and complete a claim.  In 
this regard, VA will inform the appellant of what information 
and evidence she is to provide and what information and 
evidence, if any, VA will attempt to get on her behalf.  VA 
will also request that the appellant provide any evidence in 
her possession that pertains to the claim.  Additionally, VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.

With respect to notice, the veteran was notified of the laws 
and regulations regarding the principles of service 
connection in the March 2004 statement of the case.  In a 
February 2004 communication she was specifically informed as 
to what additional evidence was needed from her.  She was 
asked to provide authorization for the VA to request records 
from the Northwestern Memorial Hospital.  The veteran 
submitted an authorization form and VA attempted to obtain 
records from that facility.  Of record is a June 22, 2004, 
report of contact with an individual in the Records Section 
at the Northwestern Memorial Hospital.  That individual 
indicated that there were no records for the veteran in their 
archives or anyone else at the Northwestern Memorial 
Hospital.  The veteran was informed of this in the June 2004 
supplemental statement of the case.  The Board therefore 
finds that VA kept the appellant apprised of what was taking 
place.

The Board also notes that the record reflects that in her 
substantive appeal, the appellant requested a hearing before 
the Board in Washington, D.C.  However, in a June 2004 
communication, her accredited representative indicated that 
while she had requested a hearing before the Board in 
Washington, she informed him that she would not be able to 
appear for the hearing.  He stated that in his latest 
correspondence with her he advised her that since she could 
not physically report, she would not be scheduled.  The 
supplemental statement of the case made note of this and told 
her that if the withdrawal of her hearing request was not 
what she wanted, or she preferred another type of hearing, 
she was to inform the Milwaukee RO of that fact.  The record 
reflects no response from her.

The Board finds that the appellant has had every opportunity 
to present evidence and argument in support of her appeal.  
There is no indication that the Board's review of the claim 
at this time would result in any prejudice to her.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that the VCAA notice, as required by 
38 U.S.C.A. § 5103(a) must be provided to a claimant before 
an initial unfavorable RO decision on a claim for VA 
benefits.

All the VCAA requires is that the duty to notify is 
satisfied, and that a claimant be given the opportunity to 
submit the information and evidence in support of the claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.112 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first RO adjudication of the claim, the notice 
was provided prior to the most recent transfer and 
certification of the case to the Board.  After the notice was 
provided, the case was readjudicated and a supplemental 
statement of the case, in June 2004, was provided to the 
appellant.  She has been provided with every opportunity to 
submit evidence and argument in support of her claim and 
respond to VA notices.

In addition, the Court in Pelegrini held, in part, that the 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; (4) request or tell the 
claimant to provide any evidence in her possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

In March 2004, the VA obtained an opinion from VA General 
Counsel as to the statement in Pelegrini that 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) require VA to include a 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim as part of the notice 
provided a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter 
dictum and is not binding on VA.  Further, the opinion held 
that Section 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary 
to substantiate the claim.  VAOPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel's Opinion.

A review of the record discloses the veteran has been 
accorded examinations by VA.  Also, she has had the 
opportunity to present evidence on her behalf.  The claims 
folder contains various reports of treatment and evaluation.  
The Board finds, therefore, that any defect with respect to 
the VCAA notice requirement was harmless error.  Therefore, 
notwithstanding Pelegrini, to decide the appeal at this time 
would not be prejudicial error.  Bernard v. Brown, 4 Vet. 
App. 384, 392 (1993).

Remanding the case for even more development would delay 
resolution of the appeal and essentially exalt form over 
substance.  The Board declines to do this.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  (Strict adherence to 
requirements in law does not dictate an unquestioning, blind 
adherence in the face of evidence supporting the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge with all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires the finding of the existence 
of a current disability and an etiological relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  The 
United States Court of Appeals for the Federal Circuit has 
held that "a veteran seeking disability benefits must 
establish...the existence of a disability and a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (see D'Amico v. 
West, 209 (F.3d 1322, 1326 Fed. Cir. 2000) (to the same 
effect).

In deciding the merits of the claim, a determination must be 
made as to whether the evidence supports that claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
notes that the concept of relative equipoise means that the 
evidence supporting the claim and the evidence against the 
claim must be in approximate balance and not merely 
suggestive of a possible outcome.  There must be at least an 
approximate balance of positive and negative evidence in 
order for the appellant to prevail.

A review of the evidence of record discloses that a 
preenlistment chest X-ray study done on February 13, 1945, 
showed no evidence of lung pathology.  Routine physical 
examination done on August 23, 1945, showed enlarged hilar 
adenopathy.  A follow-up chest X-ray study in October 1945 
revealed evidence of a bilateral hilar lymphadenopathy about 
the same degree as that noted on the August examination.  
Laboratory studies at that time were negative.  Follow-up 
chest X-ray studies were ordered for every four weeks.  In 
January 1946 examination of the chest showed "further 
regression of a bilateral hilar lymphadenopathy with the 
findings essentially normal and about the same as on February 
10, 1945."  It was indicated that the "hilar adenopathy, at 
present, is not disqualifying."  The appellant was discharged 
from service on January 23, 1946.

The medical evidence of records includes a statement from the 
appellant's brother, received in January 2002.  He submitted 
his curriculum vitae that indicated that he was a board-
certified occupational and pediatric medicine physician.  He 
stated that bilateral hilar adenopathy or swelling of the 
lymph nodes at the hilum of the lungs could be due to a 
number of etiologies.  He stated the most common causes of 
hilar adenopathy included tuberculosis, bacterial or viral 
pneumonia, lung cancer, a disease called Wegener's 
granulomatosis, pulmonary (lung) edema secondary to heart 
failure, a rare interlobar collection of fluid, and 
sarcoidosis.  He discussed the various causes and opined that 
sarcoidosis was the most probable cause for the veteran's 
hilar adenopathy.  He noted that there was no classic blood 
test that could be used to diagnose sarcoidosis and he said 
that the diagnosis could not be made on the basis of X-ray 
findings alone.  He indicated that in the past a specific 
test, called a Kveim test was of some questionable value in 
making the diagnosis, but he noted the test had never been 
performed on the appellant.  It was his opinion, based upon 
review of the medical records from the Naval Hospital at 
Great Lakes and the subsequent manifestations of physical 
illness demonstrated by the appellant, that sarcoidosis was 
the most likely cause of her bilateral hilar adenopathy which 
resulted in her separation from active Naval service.  He 
believed that the sarcoidosis was contracted at some time 
between her physical examination for active duty on April 27, 
1945, and her separation on February 14, 1946.

Also received with the initial claim for disability benefits 
in January 2002, was a statement dated in December 2001, from 
Daniel W. Zimmerman, M.D.  The physician stated he reviewed 
the records provided him by the appellant, especially those 
concerning her discharge from the Navy Nurse Corps because of 
adenopathy.  He stated that it was "impossible" to know what 
caused the adenopathy at that time.  He noted that chronic 
intermittent sarcoidosis was "certainly possible."  He added 
"this could have led to your ongoing respiratory illness or 
at least contributed to it significantly.  I note that the 
most recent chest X-ray was unremarkable, but conditions like 
you have described in your medical record from the military 
can be intermittent in nature."  He opined that the 
conditions the veteran had in the military and that led to 
her discharge "very likely" had followed her throughout her 
life and contributed to her shortness of breath and 
occasional other problems.

Also of record are statements from the appellant's sister and 
another brother who testified to the combined effect that 
over the years they noticed she had symptoms of shortness of 
breath, bouts of pneumonia, and enlarged lymph nodes.

Additional medical evidence includes the report of a 
respiratory disease examination of the veteran by VA in 
January 2003.  A review of the record indicated there was no 
information in the service records to suggest that the X-ray 
study in October 1945 was anything other than a routine 
screening exam.  The appellant was admitted to the hospital 
for evaluation and had extensive testing done with no clear 
diagnosis being made.  There was no indication in the records 
in her claims folder that she was ill or complaining of any 
symptoms.  Also, there was no indication about the extent of 
her adenopathy.  She reported that following that incident, 
there were other times during her life when she was told she 
had hilar adenopathy.  She indicated this would come and go.  
She recalled having a bronchoscopy done in the remote past.  
There were no medical records in her file after service until 
the late 1990's.  X-ray studies done subsequent thereto 
reportedly did not show hilar adenopathy.  A CT scan done in 
December 1996 indicated the right hilum appeared to be 
enlarged due to normal vascular obstructions.  The examiner 
concluded there was no helpful information about any 
adenopathy that occurred after she was in the military.  It 
was noted she had multiple medical diagnoses over the years, 
including asthma, congestive heart failure, a question of a 
history of lupus, hereditary spherocytosis for which she had 
a splenectomy, and a lymphocytosis that was evaluated and 
felt not to be consistent with chronic lymphocytic leukemia.  
A physician stated that based on the available medical 
information, she could not draw any conclusions.

In July 2003 the same VA physician reviewed the claims file 
and noted the records included an evaluation of a left upper 
lung mass; seen on routine chest X-ray in 1992.  It was noted 
the veteran underwent a chest CT to follow up the abnormal 
X-ray study.  She indicated that showed a pleural-based 
density in the left apex, most likely representing fat.  A 
bronchoscopy was also performed and was reported as 
unremarkable.  She indicated there were no other records 
regarding pulmonary findings.  The other records included an 
evaluation for hereditary spherocytosis, a removal of a 
lipoma, an evaluation for hypertension, several mammogram 
reports, a cardiac echo report, an operative report for a 
cholecystectomy, and two emergency room notes for treatments 
of injuries.  She stated the provided information did not 
shed any additional light on the veteran's history of having 
had hilar adenopathy in 1945, although she noted it did 
clarify the veteran's recollections of having had a 
bronchoscopy.  She stated there was no documentation of any 
findings of hilar adenopathy in the records between 1966 and 
1992.  She added that review of the newly provided records 
did not warrant a change in her opinion that the veteran's 
subsequent health problems "cannot be attributed to the 
process that caused adenopathy in 1945."

In February 2004 the Chief of the Pulmonary Section at the 
Minneapolis VA Medical Center reviewed the claims folder.  He 
stated the following:

In 1945 the subject [the appellant] was 
found to have bilateral hilar and 
mediastinal adenopathy by chest X-ray, 
apparently done as a matter of routine 
surveillance.  Evaluation at that time 
identified no specific cause and follow-
up chest X-rays over in the ensuing 
months showed regression of the 
radiological abnormalities.  While the 
specific cause was not determined, the 
radiological appearance and subsequent 
spontaneous resolution are quite 
characteristic of sarcoidosis.  While 
some patients with this disease suffer 
progressive disease and respiratory 
failure, the majority recover without any 
long-lasting sequelae.  Once the disease 
has remitted, it is very uncommon for a 
patient to suffer recrudescence in later 
life.

The patient [the veteran] has had 
respiratory complaints in recent decades 
and has attributed these symptoms to the 
disease she contracted in 1945.  However, 
her lung function is supranormal and 
several chest CT scans have not shown 
adenopathy or any other evidence of 
residual sarcoidosis.  The only 
abnormality of note seen on chest CT is a 
small subpleural lipoma, which is of no 
clinical importance.  It is most unlikely 
that any of the patient's current 
respiratory complaints are related to the 
transient hilar adenopathy noted while 
she was on active service in 1945."

Based on a longitudinal review of the evidence of record, the 
Board is persuaded by the opinions from the VA physicians.  
The Board has given more probative weight to those opinions 
then to those of the two private physicians because the 
opinions from the private physicians were based solely on the 
review of the veteran's medical records from the Naval 
Hospital.  Those opinions did not make reference to the 
veteran's current medical findings which showed supernormal 
lung functioning and normal CT scans.  The opinions from the 
VA physicians were based on review of the entire evidence of 
record, including the statements from the private physicians.  
The only current abnormality noted by the Chief of the 
Pulmonary Section of the Minneapolis VA Medical Center was a 
small subpleural lipoma that he stated was of no clinical 
importance.  The Board appreciates the veteran's sincere 
belief that she has current pulmonary symptomatology 
attributable to her active service, but the Board finds these 
statements from the VA physicians to be more persuasive 
because they are more encompassing of the entire evidence of 
record than the statements from the private physicians.  In 
view of the foregoing, the Board finds the preponderance of 
the evidence is against the claim of entitlement to service 
connection for residuals of bilateral hilar lymphadenopathy.


ORDER

Service connection for residuals of bilateral hilar 
lymphadenopathy is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



